Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 1 of 16

EXHIBIT 9
Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 2 of 16

 

 

In The Matter Of:
CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.

 

MELISSA HYATT
January 5, 2021
COPY

 

CourtScribes, Inc.

"Delivering More For Less"

(833) 727-4237

info@courtscribes.com

www.courtscribes.com

 

 

 
Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 3 of 16

COPY

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

CHAE BROTHERS LIMITED
LIABILITY COMPANY, Et Al.,

Plaintiff,
Vv. > CASE NO.:
1:17-CV-01657-GLR
MAYOR & CITY COUNCIL OF
BALTIMORE, Et Al.,

Defendant.

 

Tuesday, January 5, 2021

Deposition of

MELISSA HYATT,
a witness called for examination by counsel for the
Plaintiffs, pursuant to Notice, at the offices of
the Baltimore County Police Department Headquarters
located at 700 East Joppa Road, Towson, Maryland
21286, commencing at approximately 10:00 a.m.,
there being present on behalf of the respective
parties:
10
11
12
13
14
15
16
1?
18
19
20
21

22

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 4 of 16

COPY

A I wish that I had more detail to tell
you. You know, a lot of this is third-person,
fourth-person for me. I was not in the middle of
the intelligence briefings or the investigative
components.

But there certainly were conversations
about agitators or people from other cities or
other places that were coming into Baltimore City
with the purpose of inciting violence.

Q Were there any specific agitators that
were brought to your attention or generally brought
to the police department's attention?

A I mean, I do recall one name that, you
know, came up several times. That was Malik
Shabazz. I know that there were other names. I
just don't recall the other names.

Q Okay. I mean, are we talking about one
or two agitators that were brought to your
attention? Or were there multiple agitators that
the department was, say, concerned about?

A You know, I think that -- and this is

broadly speaking -- we were just concerned in

44
10
11
12
13
14 |
15
16 |
17
18
19
20
21
22

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 5 of 16

coPY
45

general. You know, we were concerned about people
coming into the city that didn't have a home or a
vested interest in Baltimore City and wanting to
destroy it for the sake of being destructive. We
were highly concerned about that.

0 Where did that concern originate from?

A Well, certainly, you know, prior to that,
we'd seen that happen in other cities. I don't
remember some of the specifics.

But I know that, you know, we had had
some conversations with allied law enforcement in
other cities to try to see when, you know, there
would be different protests in different places, if
there were concerns about, you know, any agitators

coming to Baltimore. That was always a concern.

Q Did those other cities also include
Ferguson?
A I couldn't tell you, because I wasn't

involved in those detailed conversations about
specifics intel-wise. Like I said, when I got
information, it was generally third- or fourth-

person. At the time, I didn't have a clearance,
10

11

12

13 |

14

15

17

18

19
20
21

22

16 |

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 6 of 16

COPY

escalating up to that point, do you recall there
being any discussions where the possibility of
rioting was discussed? Where it was stressed,
"Hey, we've got to do what we can to avoid a riot."

A To be perfectly honest with you -- and I
don't recall ever reading this. Perhaps I did.
Perhaps I didn't. I don't fully understand what
this means, "We must avoid any attempts to create a
riot."

So I -- when I read the tone of this, I
think that this was a plea to have leaders,
influential leaders, not buy into some of the less-
than-peaceful activity. But I don't -- I don't
recall us sitting and having a conversation about
how to avoid a riot.

We were trying to obviously keep activity
as peaceful as possible, trying to work with
community leaders, community representatives. But
I don't remember us ever having a conversation
about how to avoid a riot. Because to be honest
with you, I don't even know what that means or what

is entailed in that.

50]
10
i1

12 |

13
14
15
16
17
18
19
20
21
22

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 7 of 16

COPY

QO Okay. Now, why was Malik Shabazz a

specific concern for the department?

A I can't tell you -- and I know you

mentioned another name before that I didn't

recognize. There were -- I believe it was D.C. or

somewhere else, there had been some significant

issues with him.

He was not an individual that was a

resident or anything else in Baltimore City. He

was quickly identified as, what we talked about

before, as potentially being an outside agitator.

And some of his background in things like that were

certainly outside of what we were used to with out

demonstrations.

Q Okay. You referred to the source of

concern being information about something that

happened in D.C. and also his background. Could

you go more into depth about what you recall about

those two things?

A Yeah. And I actually -- I flipped past

some of this, because I know it triggered some

things in my mind.

I want to say that he had given

64
10

11|

12
13
14

15

16 |

17 |

18

19 |

20 |

21

22

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 8 of 16

COPY

 

deliberate and inflammatory speech in Washington
D.C. But I believe that there was something
somewhere else. I don't think that that was the
only location.

And his role with the New Black Panthers
and knowing that organization to have a reputation
as being a violent organization, you know, these
were all things that -- we have a lot of
demonstrations in Baltimore City.

We didn't have demonstrations that
brought people like this with the true potential
not just for violence, but to be able to draw
people and have an influence on people. So that
was very concerning.

Q Okay. When you say the possibility of

drawing people -- drawing people to do what,
exactly?
A Well, you know, I think that our concern,

knowing that a lot of our demonstrators were young
-- many of them weren't even adults. And
oftentimes younger people are very influential --

easily influenced.

65
10
11
12
13
14
15
16
17
18
19 |
20.
21

22

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 9 of 16

COPY

 

66

And we had a lot of concerns that he
would be somebody who would have the ability to
draw a lot of young people around him and be smart
enough not to probably do things himself to get
arrested.

But because we already knew that we had a
lot of young people that, at that point, after the
death of Freddie Gray, were not happy with police
in general, were certainly not happy with Baltimore
City Police Department, that this would be kind of
a recipe for a lot of concern for us.

Q Sure. Now, drawing young people to
peacefully protest and exercise their First
Amendment rights -- I mean, that wouldn't be a
concern, right?

A Not at all.

Q So I mean, when you say that there were
concerns that he would draw in young people, I
mean, what were those concerns? Drawing young
people to do what?

A To injure people, to destroy property. I

know that with some of the rhetoric that he's been
Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 10 of 16

|
|
1

|
2|

3 |

9 |
10 |
11
12,
13
14
15
16
17
18 |
19 |
20 |
21 |

22)

COPY

 

associated with, a lot of it had to do with
violence against police officers. So there was a
lot of general concern.

Q Understood. And to your knowledge, did
Malik Shabazz end up coming on Saturday, April
25th?

A He did. Chief Hyatt, I'll be giving you
an exhibit marked as 30, which is an email produced
by the City as CITYOQ0007701.

(Whereupon, a document was marked for
identification Hyatt Deposition Exhibit No, 30.)
BY MR. HWANG:

Q So it's an email sent on Friday, April
24th, at 2:41 p.m. And actually, I'm going to be
giving you a second exhibit as well. This one
marked as Exhibit 31, also an email produced by the
City as CITY00007422.

(Whereupon, a document was marked for
identification Hyatt Deposition Exhibit No. 31.)
BY MR. HWANG:

Q Now, you received both of these emails,

right? Exhibits 30 and 31?
10 |
12 |

12

13
14
15

16

1? |

18
19
20

21

22

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 11 of 16

COPY

 

po 68 |

A It appears that I did.

Q Okay. What do they reflect?

A These emails both reflect plans for mass
arrests.

0 Now, are specific plans, as reflected in
30 and 31 -- are they plans that are always in

place for mass arrests, or were these specifics
plans specific to that time period?

A I don't remember if it was at that time
period or if it was prior to Freddie Gray. Because
we had some significant demonstrations in Baltimore
City prior to Freddie Gray after the activity in
Ferguson.

But we created a high-volume arrest plan
knowing that there might be a possibility that we
might have to place a large number of people under
arrest. And our basic -- the way that we manage
basic arrests, kind of ones and twos, would have
been insufficient to have done this in an organized
fashion.

Making sure that we knew who we were

arresting, making sure that we were, you know,
10 |
11
12
13
14
15 |
16
17
18
19
20 |
21

22 |

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 12 of 16

COPY

the plan would be to close the gates. Can you

elaborate on that? What need would there be to

close the gates?

A

So without me having this conversation

with then, I think, Major Schluderberg, it looks

like he's saying basically, if activity starts to

come near the stadium, all the patrons are inside

in their

seats.

One of the things we're very fortunate

about is both of -- well, at the time. I'm

obviously no longer employed there. But that both

of our stadiums in Baltimore City, the Professional

Football

stadiums.

outside,

and Professional Baseball, are very secure

And so if we're having major issues

and if we were to then close the gates,

then we would be able to keep the people inside

safe,

Q

Okay. Would closing the gate be more for

the purpose of keeping the people inside, inside,

or keeping the people outside, outside?

A

It would be for keeping the people inside

74 |
Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 13 of 16

COPY
122 |
1 And then the planning section took what I
2 had, and then they turned it into the components

3) that needed to be added. You can see we've got

4 rosters with the cell phone numbers of our folks,

5| of -- probably mutual aid is probably in here --

6) maybe in here somewhere. Just some of the platoon
7) structures. So they took it and they formalized it
8 and made it more robust.

9 0 Okay. Now, with mutual aid partners that
10 you just mentioned, I would assume that at this

11, point unified command was activated. Is that

12| correct?

13 A I'm sure it was.

14 QO Now, as unified command is activated and
15; you start drawing out these incident action plans,

16| what was OEM's role? And by "OEM," I mean the

17| Baltimore Office of Emergency Management.

18 | A So Office of Emergency Management was

19 right in there with us in the Command Center. They
20 were usually within an arm's distance away. If

21 there were things that we needed, whether it was --

22 they helped us a lot with logistics.
Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 14 of 16

COPY

 

123 |

1 They helped us organize some of the

2 personnel requests, where people were going, people
3 | were coming in. They had a significant role when
4) the National Guard was deployed. They created an

5| added jurisdiction staging area, which was a

6 significant undertaking.

7 They brought in IMT resources from, I

8, think it was, like, Pennsylvania to be able to

9) provide some assistance for planning. So they were
10 really a strong suport function and helped really
11 pull our emergency resources together.

12 Q So I mean, as these protests are

13. escalating and mutual aid starts coming in, you

14! have a lot of different hands in the pot, so to

15) speak.

16 You know, you have the Police Department
17) for Baltimore City. You also have the Baltimore

18; City Fire Department, other agencies within

19; Baltimore City, and then mutual aid that's coming
20) in.

21

ne

Absolutely.

22 Q Would you say OEM was kind of the

 
10

11

12 |
13 |

14]

15
16
17
18
19 |
20
21

22

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 15 of 16

COPY

spoke about this last time. We knew that people
were protesting the police. And so there were
times that if we had a group that was protesting
peacefully, even if they're in the middle of the
street and they're walking, that we realized that
if we were on top of them, that that just made the
crowd angrier.

But if we pulled back a little bit and
just, you know, continued to monitor them and walk
with them or shadow them, that they would have
their demonstration and it would be far less
contentious.

So it wasn't "give them space." It was,
"We've got to be smart about where we place
ourselves in these things." And to be perfectly
honest, part of the reason -- we were talking about
Lieutenant Colonel Russell before.

We started utilizing his people. I think
at some point we put them in soft clothing instead
of uniforms, even though it still identified them
as police.

So that they could start to engage with

157 |
14

15
16
17
18

19

20 |

21]

22 |

Case 1:17-cv-01657-SAG Document 123-11 Filed 04/09/21 Page 16 of 16

 

COPY

_ en oom
out. We didn't have the resources to go in and
extract some of the individuals that were doing
this property damage.

While I don't like property damage, we
hadn't had any major violent clashes at that
moment, and we didn't have the resources to do
these extractions.

Fortunately, at the time -- and this was

before body-worn cameras -- but we had video
cameras out. And you may remember after the unrest
ended, there was a lot of follow-up investigatory
work, a lot of warrants that were sought.

Because we weren't going to let people
get away with what they were doing. But we had to
weigh out public safety and officer safety when we
were making these decisions.

And, you know, a couple of kids smashing
out a couple of windows when we didn't have the
resources to do what we needed to do -- you know,
you have to decide, is it the right time to engage
or is there a different time to do it?

Q Sure. So for officer safety and for
